Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 20-21, 23-24, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fadell US 2015/0156031.

Fadell Discloses:
1. A method of using a doorbell system, wherein the doorbell system comprises a first remote computing device communicatively coupled to a first doorbell having a housing, a motion detector, a proximity sensor, a microphone, a speaker, a button, and first camera (Fig. 4), the method comprising: sending a first picture, taken by the first doorbell, of a first visitor to the first remote computing device (0170: the approaching individual's name and/or status as being a neighbor may be announced, a video of him approaching may be displayed, and/or his image (such as a photograph taken from his social networking account) may be displayed inside the smart-home environment 100; 0071: As described herein, various types of notices and other information are provided to occupants via messages sent to the occupants' mobile devices 166 and other electronic devices; Fig. 1; ; 0292: User input devices 1640 typically allow a user to select objects, icons, text and the like that appear on the monitor 1506 via a command such as a click of a button or the like. User output devices 1630 include all possible types of devices and mechanisms to output information from computer 1502; 0518: Any portion of platform 200 may be operative to store, generate, or otherwise define any suitable message, feedback, communication, music, video, and/or the like for any suitable purpose as described above. Any message, feedback, communication, music, video, or other informative mechanism to be output to a user or visitor may be at least partially automatically generated or compiled or pre-stored and retrieved for conveyance to such a user or visitor via any suitable output component of any suitable device by any suitable processing component or components of platform 200.); creating a doorbell user group comprising the first remote computing device and a second remote computing device that is communicatively coupled to a second doorbell but is not communicatively coupled to the first doorbell (0161: smart-home environments can be grouped into "neighborhood security networks" and information can be shared among smart-home environments in the same "neighborhood."; Fig. 2); sharing the first picture with the doorbell user group such that the second remote computing device receives the first picture (0161: in the event one smart-home environment experiences a fire, an intrusion, a missing child, a medical emergency or some other type of emergency or notable event, notification is sent to other smart-home environments in the same neighborhood; 0455); and sending the first picture to a database configured to provide information regarding the first visitor to the doorbell user group (Fig. 2: platform 200; 0161).

2.  The method of Claim 1, further comprising sending, by the doorbell system, an alert to the doorbell user group in response to a selection of a first button on the first remote computing device (0162: Opt-in information may include fire alerts, home invasion alerts, missing children alerts, missing pets alerts, missing property alerts, earthquake alerts, etc.; 0166-7; 0169: individuals may manually broadcast messages to other homes in the "neighborhood". For example, when a family is leaving for vacation, they can cause the central server and cloud-computing system 164 to send a notification to a network of trusted neighbors. This network can be manually defined or inferred).

3.  The method of Claim 2, wherein the alert comprising at least one of a video and an image taken by the first doorbell (0170: the approaching individual's name and/or status as being a neighbor may be announced, a video of him approaching may be displayed, and/or his image (such as a photograph taken from his social networking account) may be displayed inside the smart-home environment 100).

4.  The method of Claim 1, further comprising sending, in response to a selection of a first button on the first remote computing device, a communication to at least a portion of the doorbell user group, wherein the communication is configured to cause the first doorbell and the second doorbell to simultaneously at least one of record videos to capture evidence regarding an emergency situation in a neighborhood of the first doorbell and the second doorbell, emit an alarm sound in response to the emergency situation, and emit lights in response to the emergency situation (0459; 0161: real time communication enables network-connected smart devices in non-affected smart-home environments to make appropriate security- and safety-related responses that minimize or eliminate impact from the emergency event, such as lock the smart doorknob 122, arming security systems, turning on outdoor and indoor lights to deter home invasion, sounding alarms to wake up and warn sleeping occupants of a nearby fire, etc).

5.  The method of Claim 4, further comprising recording comments regarding at least one of the videos and the first picture from the doorbell user group such that members of the doorbell user group can read the recording comments (0464).

6.  The method of Claim 1, wherein the first doorbell is coupled to a first building, and a remote sensor is configured to detect an unauthorized intrusion of the first building, the method further comprising sending an alert sent to the doorbell user group in response to the remote sensor detecting the unauthorized intrusion (0116: detecting (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), implementing or otherwise responding to energy demand response events, detecting a failure of equipment coupled to a network-connected smart device (e.g., a light bulb having burned out, passive IR sensor having gone bad, etc.), or alerting a user of a current event or predicted future events.; 0263: Rules-based inference engines or artificial intelligence provided at a central server such as 164 make security-related decisions based on data received from the smart wall plugs 110. For example, decisions are made regarding when to trigger an alarm, when to turn on lights, when to send a warning to the owner's mobile device or to the neighborhood network).

7.  The method of Claim 6, wherein the alert comprises at least one of a video and an image taken by the first doorbell (0425; 0082: Others provide live video feeds and function as security cameras. In the event an intruder attempts to disable a network-connected smart device and therefore avert detection by removing the smart device's head unit from its docking station, an alarm or alert notification is triggered).

8.  The method of Claim 6, further comprising sending an alert to members of the doorbell user group in response to detecting, by a remote burglar detection system, a burglary of the first building, wherein the alert comprises at least one of a video and an image taken by the first doorbell (0168: , in the event of a burglary in one home, the central server or cloud-computing architecture 164 instructs the network-connected smart devices of the other smart-home environments 100 in the neighborhood to turn on outside lights, to lock the smart doorknob 122 and window latches, to arm the security system, etc. Also, for example, in the event smoke is detected in one home in the neighborhood, the central server or cloud-computing architecture 164 can increase the sensitivity of the smoke-detecting components of other smart hazard detectors 104 in the neighborhood. In this example, the neighborhood may include all units in the same apartment or condominium building.; 0170).

9.  The method of Claim 1, wherein the first remote computing device is not communicatively coupled to the second doorbell, the method further comprising receiving a second picture taken by the second doorbell in response to the second doorbell sending the second picture to a database configured to provide visitor information to the doorbell user group (0459; Fig. 2: tracking paths between locations).

10.  The method of Claim 1, further comprising receiving a first trait of the first visitor from the first remote computing device, and sharing the first picture of the first visitor with the doorbell user group in response to the first trait of the first visitor (0425; 0170).

20.  A doorbell system comprising: a first doorbell coupled to a first building, the first doorbell having a housing, a motion detector, a proximity sensor, a microphone, a speaker, a button, and a first camera, wherein the first doorbell is communicatively coupled to a first remote computing device (Fig. 1, 2, and 4); a second doorbell coupled to a second building, the second doorbell having a housing, a motion detector, a proximity sensor, a microphone, a speaker, a button, and a second camera, wherein the second doorbell is communicatively coupled to a second remote computing device (Fig. 1, 2, and 4); and a doorbell user group comprising a database having images taken by the first camera and the second camera, wherein the doorbell system is configured to share the images with members of the doorbell user group, wherein the doorbell user group is communicatively coupled to the first remote computing device and the second remote computing device, and wherein the first doorbell is not communicatively coupled to the second remote computing device, and the second doorbell is not communicatively coupled to the first remote computing device while the doorbell system is configured such that the first remote computing device receives, due to the doorbell user group, a first visitor picture taken by the second doorbell (Fig. 1, 2, and 4; 0161: smart-home environments can be grouped into "neighborhood security networks" and information can be shared among smart-home environments in the same "neighborhood."; 0161: in the event one smart-home environment experiences a fire, an intrusion, a missing child, a medical emergency or some other type of emergency or notable event, notification is sent to other smart-home environments in the same neighborhood; 0455).


21.  The method of Claim 1, further comprising indicating a first trait of the first visitor, wherein providing information regarding the first visitor to the doorbell user group includes the first trait of the first visitor (0425).

23.  The method of Claim 1, further comprising sending an alert to the first remote computing device in response to identifying, by the doorbell system, abnormal behaviors correlated with crime (0184; 0455).

24.  The method of Claim 1, further comprising: coupling the first doorbell to an exterior surface of a first building; and coupling the second doorbell to an exterior surface of a second building (Fig. 1: doorbell 106; Fig. 2 multiple environments).

27.  The method of Claim 24, further comprising determining, by the doorbell system based at least partially on the information and on a database of past criminal activity in an area of the first building and the second building a safety score of the area and sending the safety score to a third party in a manner configured to enable the third party to display a safety metric based at least partially on the safety score with real estate listings (Fig. 13; Fig. 2; 0173-8; 0510-1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 12, 22, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell US 2015/0156031.

11.  The method of Claim 1, 
While Fadell is silent about some of the specifics of the following, it would be obvious to: further comprising displaying a map on the first remote computing device, wherein the map displays a second location of the second doorbell and a third location of a third doorbell, the method further comprising: displaying information regarding the second doorbell in response to receiving a selection by a user of a map icon representing the second doorbell while the map icon is displayed on the first remote computing device; and adding the second doorbell to the doorbell user group in response to detecting the user selecting the second doorbell on the first remote computing device (0162-3; Fig. 2: tracking path; 0459).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to view your neighborhood network and see where the tracked path is.
	
12.  The method of Claim 1, 
While Fadell is silent about some of the specifics of the following, it would be obvious to: wherein the first doorbell is coupled to a first building, the second doorbell is coupled to a second building, and a third doorbell is coupled to a third building, the method further comprising analyzing information collected from the first doorbell, the second doorbell, and the third doorbell, and then sending an alert in response to facial recognition of the information, wherein the facial recognition is configured to detect the first visitor having visited the first building, the second building, and the third building (0162-3; Fig. 2: tracking path; 0459; 0471: such a condition may include particular visitor identification information that must be satisfied for the mode setting to be active (e.g., detected visitor satisfies a particular facial detection operation, such that if the particular unique invitation identification information of that mode setting is detected at environment 100 when presented by a visitor whose face does not successfully match a particular facial detection operation (e.g., as may be detectable by a camera sensing component of doorbell 106 in combination with a facial recognition process that may compare detected visitor facial data with a photograph of the intended invitee that may be provided to platform 200 (e.g., by the system user) or otherwise accessible to platform 200 (e.g., via querying pictures of a social network database in conjunction with a name associated with the invitation, etc.) for defining such a condition of the defined mode setting) then the one or more associated platform actions of that mode setting may not be carried out by platform 200 (e.g., for ensuring that the invitee visitor to whom the smart invitation was sent is the actual visitor presenting the particular visitor identification information at environment 100)).).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to view your neighborhood network and see where the tracked path is.

22.  The method of Claim 1, 
While Fadell is silent about some of the specifics of the following, it would be obvious to: further comprising sending an alert to the first remote computing device and the second remote computing device in response to the first doorbell and the second doorbell providing the same information regarding the first visitor to the doorbell user group (0162-3; Fig. 2: tracking path; 0459).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to view your neighborhood network and see where the tracked path is.

25.  The method of Claim 24, 
While Fadell is silent about some of the specifics of the following, it would be obvious to: further comprising sending an alert to the first remote computing device in response to determining a number of visits of a visitor to a group of buildings comprising the first building and the second building (0445; 0453).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to leverage data collected by one or more various other smart environments and/or entities 222-230 and/or other suitable data sources of platform 200 for increasing the security of a particular environment 100 during a visitor interaction at environment 100 and/or for enhancing the efficiency/convenience of how that visitor interaction is handled at environment 100 (Fadell 0453).

26.  The method of Claim 24, 
While Fadell is silent about some of the specifics of the following, it would be obvious to: further comprising sending an alert to the first remote computing device in response to analyzing a combination of the information and a database of past criminal activity in an area of the first building and the second building; and predicting, by the doorbell system based at least partially on at least one of the information and the database, a likelihood of future criminal activity (0116; 0445; 0453; 0161).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to leverage data collected by one or more various other smart environments and/or entities 222-230 and/or other suitable data sources of platform 200 for increasing the security of a particular environment 100 during a visitor interaction at environment 100 and/or for enhancing the efficiency/convenience of how that visitor interaction is handled at environment 100 (Fadell 0453).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/               Examiner, Art Unit 2483